          Case 1:20-cv-06783-AJN Document 9 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                                                          12/1/2020
SOUTHERN DISTRICT OF NEW YORK


Frankie Monegro,

                              Plaintiff,
                                                                          20-cv-6783 (AJN)
               -v-
                                                                               ORDER
Deciem USA LLC,
                              Defendant.



ALISON J. NATHAN, District Judge:

        It having been reported to this Court that the parties in this case have reached a
settlement, it is hereby ORDERED that the above-captioned action is discontinued without costs
to any party and without prejudice to restoring the action to this Court’s calendar if the
application to restore the action is made within thirty (30) days. To be clear, any application to
reopen must be filed within thirty days of this Order; any application to reopen filed thereafter
may be denied solely on that basis.

         All scheduled conferences are hereby adjourned. Within the thirty-day period provided
for in this Order, the parties may submit to the Court their own Stipulation of Dismissal for the
Court to So Order. Pursuant to Rule 5.A. of the Court’s Individual Practices in Civil Cases, the
Court will not retain jurisdiction to enforce a settlement agreement unless the terms of the
agreement are made part of the public record.

       SO ORDERED.


Dated: December 1, 2020                              __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
